FORM 6-K U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 datedJuly 29, 2011 Commission File Number 1-15148 BRF–BRASIL FOODS S.A. (Exact Name as Specified in its Charter) N/A (Translation of Registrant’s Name) 760 Av. Escola Politecnica Jaguare 05350-000 Sao Paulo, Brazil (Address of principal executive offices) (Zip code) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable. CNPJ 01.838.723/0001-27 A Publicly Traded Company with Authorized Capital Rua Jorge Tzachel, 475, Itajaí, SC ANNOUNCEMENT TO THE MARKET At a meeting held today, Mr. Ely David Mizrahi and Mr. José Eduardo Cabral Mauro were appointed to the positions of Vice President for Food Service and Vice President for the Domestic Market on BRF’s Executive Officers with a term of office until May 2013. These appointments have been made pursuant to the final approval of the Administrative Council for Economic Defense (Cade) in July 2011, the corporate structure of BRF now to be as follows: Name Position José Antonio do Prado Fay Chief Executive Officer Antonio Augusto de Toni External Market Vice President Ely David Mizrahi Food Service Vice President Fabio Medeiros Martins Silva Dairy Vice President Gilberto Antonio Orsato Human Resources Vice President José Eduardo Cabral Mauro Internal Market Vice President Leopoldo Viriato Saboya Chief Financial, Administrative and Investor Relations Officer Luiz Henrique Lissoni Supply Chain Vice President Nelson Vas Hacklauer Strategy and New Business Vice President Nilvo Mittanck Operations and Technology Vice President Wilson Newton de Mello Neto Corporate Affairs Vice President São Paulo (SP), July 28, 2011. Leopoldo Viriato Saboya Chief Financial, Administration and Investor Relations Officer SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:July 29 , 2011 By: /s/ Leopoldo Viriato Saboya Name: Leopoldo Viriato Saboya Title: Financial and Investor Relations Director
